       Case: 3:20-cv-00013-jdp Document #: 152 Filed: 03/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RAYMOND J. BERGERON-DAVILA,

                              Plaintiff,
                                                                  OPINION and ORDER
         v.
                                                                        20-cv-13-jdp
 MARTHA J. MASCIOPINTO,

                              Defendant.


       Pro se plaintiff Raymond Bergeron-Davila contends that he received inadequate medical

care at Columbia Correctional Institution (CCI). He has settled his claims against all

defendants in this case but Martha Masciopinto, who was served only recently.

       Bergeron-Davila has filed a document titled “Motion for Order and Motion to Stay,”

in which he asks for three forms of relief. Dkt. 151. First, he asks me to order CCI officials to

allow him to take new photographs of his feet and his prison-issued sandals. He says that he

now has access to a paper ruler, and he wants to take new photographs using the ruler as a

visual aid. The request seems reasonable, but Bergeron-Davila doesn’t say that he’s requested

permission to take new photographs and been denied. So I will deny the request without

prejudice. If CCI denies Bergeron-Davila’s request to take new photographs, he can renew his

motion. If he does so, he should specifically explain why the new photographs would be relevant

to his claims.

       Second, Bergeron-Davila asks me to stay all deadlines in this case. I will deny this

request as moot because the deadlines were set for the defendants who had been served and

had appeared in the lawsuit. After Masciopinto answers Bergeron-Davila’s complaint, the court

will set a new schedule for the case.
       Case: 3:20-cv-00013-jdp Document #: 152 Filed: 03/25/21 Page 2 of 2




       Third, Bergeron-Davila asks the court to forward Masciopinto a release form granting

her access to Bergeron-Davila’s medical records. I appreciate Bergeron-Davila’s readiness to

give Masciopinto access to his records. But the court doesn’t need to facilitate communication

between Bergeron-Davila and Masciopinto; she is free to contact him directly through his

institution when she needs to obtain a release. I will deny this request as well.



                                            ORDER

       IT IS ORDERED that plaintiff Raymond J. Bergeron-Davila’s motion for order and

motion to stay, Dkt. 151, is DENIED.

       Entered March 25, 2021.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
